          Case 19-20280           Doc 9       Filed 05/28/19          Entered 05/28/19 14:51:19       Page 1 of 1

                           United States Bankruptcy Court
                                       District of Connecticut
                                                                                                  Filed and Entered
                                                                                                      On Docket
                                                                                                    May 28, 2019


In re:
         Kevin L. Chalk                                                                     Case Number: 19−20280 jjt
         Debtor*                                                                            Chapter: 7




           DEFICIENCY NOTICE REGARDING AMENDED SCHEDULES AND/OR STATEMENTS

     The amendment to schedule(s) and/or statement(s) filed on May 28, 2019 is deficient and will not be processed
for the following reason(s):

   Amendment does not identify what creditors are being added to the case.

   Amendment does not specify what schedule is being amended (A/B,C,D,E/F,G,H,I or J).

   Certification of Service is not attached for amended Schedule D or E/F.

   Amendment is not signed by the debtor(s).

   The attached PDF is incorrect and/or unreadable.

   Amendment includes the addition of creditors to Schedules D and/or E/F. Please submit an amended list of
   creditors listing only the added creditors.

   Outdated forms submitted.

   Other:_____________________________________________

Please correct and refile the amendment as a "Corrected Amendment" with the clerk's office within seven (7) days
from the date of this notice. The amendment will not be processed if this deficiency is not cured.The amendment may
be disallowed and/or stricken from the record.

Note: Moving parties without an attorney have an additional three (3) days to correct and submit a "Corrected
Amendment" in compliance with the Federal Rules of Bankruptcy Procedure and this Court's Local Rules.

To electronically refile the amendment, please use event "Corrected Amendment" under the miscellaneous category.


Dated: May 28, 2019                                                                          BY THE COURT



                                                                                              Myrna Atwater
                                                                                              Clerk of Court

United States Bankruptcy Court                                                      Tel. (860) 240−3675
District of Connecticut                                                             VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                          * Voice Case Information System
Hartford, CT 06103                                                                  http://www.ctb.uscourts.gov
                                                                                    Form 145 − kpb
*For the purposes of this notice, "Debtor" means "Debtors" where applicable.
